United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1914
Issued: May 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 23, 2011 appellant filed a timely appeal from the May 10, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) which denied her injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on February 3, 2011.
FACTUAL HISTORY
On February 3, 2011 appellant, then a 35-year-old letter carrier, filed a traumatic injury
claim alleging that she inhaled chemicals on that date from an open box that was given to her for
delivery. Her eyes and nose became itchy. Appellant stopped work on February 3, 2011.
1

5 U.S.C. § 8101 et seq.

In a February 3, 2011 e-mail, Helena Fontana, a safety specialist with the employing
establishment, noted that appellant was exposed to odors emanating from a package that
contained a bottle of tea tree oil. She explained that the bottle had broken inside the package.
In a February 3, 2011 attending physician’s report, Dr. Ramy Yakobi, Board-certified in
emergency medicine, stated that appellant was exposed to chemicals. He diagnosed chemical
exposure and checked a box “yes” in response to whether he believed that the condition was
caused or aggravated by an employment activity. Appellant was released to regular work on
February 6, 2011.
By letter dated March 9, 2011, OWCP informed appellant of the evidence needed to
support her claim and requested that she submit additional evidence within 30 days.
OWCP received a February 7, 2011 prescription from Dr. Salvatore J. Contristano, a
family practitioner. In a February 7, 2011 duty status report, Dr. Contristano noted that appellant
had inhaled tea tree oil. He did not provide a legible diagnosis and responded “yes” to the
question regarding whether the diagnosis was due to injury.
In a February 3, 2011 report, Dr. Yakobi noted that appellant came in with a chief
complaint of itchiness and teary eyes after inhaling fumes from an unknown package. He
diagnosed “exposure.” Appellant also submitted medical reports.
By decision dated May 10, 2011, OWCP denied the claim. It found that the evidence
supported that the claimed exposure occurred, but there was insufficient medical evidence to
establish an injury related to the exposure.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA2 and that an injury was sustained in the performance of duty.3 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. The second
component is whether the employment incident caused a personal injury and generally this can

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyett, 41 ECAB 992 (1990).

2

be established only by medical evidence.5 The employee must also submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury.6 The medical evidence required to establish causal relationship is usually
rationalized medical evidence. Rationalized medical opinion evidence is medical evidence
which includes a physician’s rationalized opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment factors.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
Appellant alleged that on February 3, 2011 she inhaled fumes from an open box that was
given to her for delivery. The material was determined to be tea tree oil. The employing
establishment confirmed that appellant was exposed to tea tree oil. OWCP found that the
evidence supported that the claimed exposure occurred. Appellant was working on February 3,
2011 and inhaled tea tree oil fumes while delivering packages in the performance of duty.
The Board finds that the medical evidence is insufficient to establish that the employment
incident caused an injury. The medical reports of record do not establish that the inhalation of
tea tree oil while at work caused a personal injury on February 3, 2011. The medical evidence of
record does not adequately explain how the incident on February 3, 2011 caused or aggravated
an injury.8
In a February 3, 2011 report, Dr. Yakobi noted that appellant came in with a chief
complaint of itchiness and teary eyes after inhaling fumes from an unknown package. He
diagnosed “exposure.” Dr. Yakobi’s February 3, 2011 attending physician’s report, diagnosed
chemical exposure and checked a box “yes” in response to whether he believed that the condition
was caused or aggravated by an employment activity. He did not identify the fumes as from tea
tree oil or explain how the exposure to the substance caused or aggravated a particular injury or
illness he did not provide a firm medical diagnosis. The Board has held that when a physician’s
opinion on causal relationship consists only of checking “yes” to a form question, without
explanation or rationale, it is of diminished probative value and is insufficient to establish a
claim.9 The reports of Dr. Yakobi are insufficient to establish causal relationship.

5

See John J. Carlone, 41 ECAB 354, 357 (1989).

6

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

7

D.E., 58 ECAB 448 (2007).

8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
9

Sedi L. Graham, 57 ECAB 494 (2006).

3

In a February 7, 2011 duty status report, Dr. Contristano noted that appellant inhaled tea
tree oil checked a box “yes” in regards to whether the diagnosis was due to injury. This report is
also insufficient to establish the claim as he did not provide a legible diagnosis or explain how
appellant’s workplace exposure caused or aggravated a particular condition.
The record also contains reports from nurses. However, nurses are not physicians as
defined under FECA and are not competent to render a medical opinion.10
The medical reports submitted by appellant do not address how the exposure at work
caused or aggravated a diagnosed medical condition. These reports are of limited probative
value11 and are insufficient to establish that the February 3, 2011 employment incident caused or
aggravated a specific injury.
Appellant may submit evidence or argument with a written request for reconsideration
within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty on February 3, 2011.12

10

G.G., 58 ECAB 389 (2007).

11

See Linda I. Sprague, 48 ECAB 386, 389-90 (1997).

12

The Board notes that, subsequent to OWCP’s May 10, 2011 decision, appellant submitted additional evidence.
The Board has no jurisdiction to review this evidence for the first time on appeal. 20 C.F.R. § 501.2(c); James C.
Campbell, 5 ECAB 35, 36 n.2 (1952).

4

ORDER
IT IS HEREBY ORDERED THAT the May 10, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 3, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

